Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 9-10 are pending.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Interpretation
Regarding limitations recited in claims, which are directed to method of making said separating agent (e.g. “radically polymerizable functional group-derived group or a radically polymerizable monomer-derived group”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 9, the limitation “wherein the separating agent has at least a structure represented by….or a radically polymerizable monomer-derived group” is considered new matter.  The instant specification does not provide support for this separating agent structure.   The applicant points to paragraphs [0025]-[0027] as providing support; however, these paragraphs do not provide support for this structure.   Claim 10 is rejected as well since it depends from claim 9. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9, the limitations “comprising amylose (3-chloro-5-methylphenylcarbamate)”, “wherein the amylose (3-chloro-5-methylphenylcarbamate) is supported on the carrier through chemical bonding”, and “wherein the separating agent has at least a structure represented by…or a radically polymerizable monomer-derived group” render the claim indefinite.  The structure of the separating agent is not clear.  How are the amylose (3-chloro-5-methylphenylcarbamate) and --CR’2 CR’2 CR’2 CR’2 –* related to one another?  The chemical structure of these components is not clear.  It is not clear what structural features this limitation imparts on the claim.  Claim 10 is rejected as well since it depends on claim 9. 
In regard to claim 9¸ the limitations “radically polymerizable functional group-derived group” and “radically polymerizable monomer-derived group” render the claim indefinite.  It is 

Claim Rejections - 35 USC § 102
Claims 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP8231489 by Yoshio et al. (Yoshio).
In regard to claim 9, Yoshio teaches a separating agent for optical isomers (abstract; [0001]; [0004]-[0005]; [0012]-[0016]).  Yoshio teaches the separating agent comprises amylose (3-chloro-5-methylphenylcarbamate) and a carrier (abstract; [0001]; [0004]-[0005]; [0012]-[0016]).  Yoshio teaches amylose (3-chloro-5-methylphenylcarbamate) is supported on the carrier through chemical bonding (abstract; [0001]; [0004]-[0005]; [0012]-[0016]). 
Yoshio teaches the separating agent has at least a structure represented by --CR’2 CR’2 CR’2 CR’2 –* wherein R’ is a radically polymerizable monomer-derived group ([0012]-[0016], polyacrylamide, polyacrylate).  Yoshio teaches the radically polymerizable monomer-derived group has an ethylenic double bond ([0012]-[0016], polyacrylamide, polyacrylate). Further, the Examiner has treated these limitations as being product by process type limitations. 
Regarding limitations recited in claims, which are directed to method of making said separating agent (e.g. “radically polymerizable functional group-derived group or a radically polymerizable monomer-derived group”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the separating agent as recited in claims is the same as the separating agent disclosed by Yoshio, as set forth below, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 10, Regarding limitations recited in claims, which are directed to method of making said separating agent (e.g. “radically polymerizable monomer-derived group”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the separating agent as In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
In regards to the Applicant’s argument Yoshio does not teach a separating agent which the structure claimed, the Examiner does not find this persuasive. 
The claim is directed towards the statutory category of a product. 
Regarding arguments which are directed to method of making said separating agent it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the separating agent as recited in claims is the same as the separating agent disclosed by Yoshio, as set forth below, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARA M PEO/Primary Examiner, Art Unit 1777